Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 1 of 13




                  EXHIBIT 7
              Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 2 of 13
Am J Physiol Renal Physiol 307: F844–F855, 2014.
First published August 6, 2014; doi:10.1152/ajprenal.00379.2014.



Type of MRI contrast, tissue gadolinium, and fibrosis
              Catherine Do,1 Jeffrey L. Barnes,1,2 Chunyan Tan,1 and Brent Wagner2
              1
               University of Texas Health Science Center at San Antonio, San Antonio, Texas; and 2South Texas Veterans Health Care
              System, San Antonio, Texas
              Submitted 3 July 2014; accepted in final form 4 August 2014


   Do C, Barnes JL, Tan C, Wagner B. Type of MRI contrast, tissue              expressed in terms of a thermodynamic stability constant
gadolinium, and fibrosis. Am J Physiol Renal Physiol 307: F844–F855,           (Ktherm):
2014. First published August 6, 2014; doi:10.1152/ajprenal.00379.2014.—It
has been presupposed that the thermodynamic stability constant                                            关gadolinium chelate兴
                                                                                               Ktherm ⫽
(Ktherm) of gadolinium-based MRI chelates relate to the risk of
precipitating nephrogenic systemic fibrosis. The present study com-
                                                                                                           关Gd3⫹兴 关chelate3⫺兴
pared low-Ktherm gadodiamide with high-Ktherm gadoteridol in cul-              The lower the Ktherm, the more the propensity to liberate Gd3⫹.
tured fibroblasts and rats with uninephrectomies. Gadolinium content           Multiple gadolinium-based contrast agents are available, and
was assessed using scanning electron microscopy equipped with                  the numbers of NSF cases that have been associated with
energy-dispersive X-ray spectroscopy in paraffin-embedded tissues.             different brands has led to the assumption that the lower the
In vitro, fibroblasts demonstrated dose-dependent fibronectin genera-          Ktherm of the chelate, the more risk than others. Among the
tion, transforming growth factor-␤ production, and expression of
activated myofibroblast stress fiber protein ␣-smooth muscle actin.
                                                                               various commercially available contrast agents for MRI, gado-
There were negligible differences with respect to toxicity or prolifer-        diamide (Omniscan) and gadoteridol (ProHance) are at oppo-
ation between the two contrast agents. In the rodent model, gadodi-            site ends of the Ktherm spectrum (Table 2) (4, 28).
amide treatment led to greater skin fibrosis and dermal cellularity than          The half-life of the contrast agent is prolonged in any subject
gadoteridol. In the kidney, both contrast agents led to proximal tubule        with compromised renal function (15). This led to the hypoth-
vacuolization and increased fibronectin accumulation. Despite large            esis that prolonged elimination times of the contrast provide an
detectable gadolinium signals in the spleen, skin, muscle, and liver           environment for dechelation and subsequent tissue deposition
from the gadodiamide-treated group, contrast-induced fibrosis ap-              of gadolinium (31).
peared to be limited to the skin and kidney. These findings support the           Supporting this concept, gadolinium has been detected in
hypothesis that low-Ktherm chelates have a greater propensity to elicit        many organs in patients with NSF, including the spleen (on
nephrogenic systemic fibrosis and demonstrate that certain tissues are         autopsy). Although rodent models have been established, to
resistant to these effects.
                                                                               date no laboratory has assayed tissue gadolinium content in an
gadolinium/adverse effects; magnetic resonance imaging/adverse ef-             experimental MRI contrast-induced fibrosis model. Curiously,
fects; nephrogenic fibrosing dermopathy; skin diseases; animals; fi-           it has been known that after administration of gadolinium-
brosis                                                                         based MRI contrast, the metal accumulates in organs other than
                                                                               skin, such as the kidney and liver (with barely any retention in
                                                                               the spleen) (13, 35).
NEPHROGENIC SYSTEMIC FIBROSIS (NSF) is a systemic disease that
                                                                                  A great number of cases of NSF are attributed to gadodi-
is associated with exposure to gadolinium-based MRI contrast
                                                                               amide, a low-Ktherm chelate. Fewer cases have been reported
in patients with compromised renal function. For those af-
                                                                               with gadoteridol, a cyclic chelate with high Ktherm. When it was
flicted, this disorder has caused indescribable suffering, per-
                                                                               recognized that MRI contrast exposure was an important risk
manent disability, and increased mortality.                                    factor for the development of NSF, many editorials and narra-
   Gadolinium is a unique element in terms of its paramagnetic                 tive reviews implied that the different proprietary chelate
properties and, particularly advantageous for clinical use, a                  structures with resultant variable affinities for gadolinium may
spin-lattice relaxation rate that is ideal for T1-weighted MRI.                have figured into some brands having more propensity to elicit
Because free ionic gadolinium (Gd3⫹) is highly toxic, a num-                   the disease than others. Competition for Gd3⫹ by anions
ber of proprietary chelates have been formulated for clinical                  (PO3⫺        ⫺3          ⫺
                                                                                    4 , CO2 , or OH ) and for the ligand by cations (e.g.,
use as MRI contrast. The American College of Radiology has                        2⫹     2⫹
                                                                               Fe , Ca , or physiological trace metals) has been proposed
three categories for contrast agents approved for use in the                   to be a mechanism by which gadolinium is more prone to
United States (Table 1). These agents each have different                      become liberated and trigger systemic fibrosis (23). This mech-
chemical structures as well as a range of affinities to bind                   anism has been invoked to explain why certain formulations of
gadolinium. The later is characterized as the thermodynamic                    MRI contrast (gadodiamide/caldiamide ⬎ gadobenate dime-
equilibrium for the binding between the metal and ligand (15),                 glumine ⬎ gadoteridol) have been tied to more cases of NSF
as follows:                                                                    than others. Moreover, a retrospective examination failed to
                                                                               pin any cases of NSF on gadoteridol exposure in chronic
         关Gd3⫹兴 ⫹ 关chelate3⫺兴 º 关gadolinium chelate兴                           hemodialysis patients (27).
The affinities of each proprietary chelate for gadolinium are                     Over 40% of dermal cellularity in a NSF model is bone
                                                                               marrow derived (39). A popular model that attempts to explain
                                                                               the skin findings is that when chelate is deposited in the
   Address for reprint requests and other correspondence: B. Wagner, Div. of
Nephrology, Dept. of Medicine, Univ. of Texas Health Science Center at San     involved tissue, gadolinium becomes liberated and then trig-
Antonio, 7703 Floyd Curl Dr., MC 7882, San Antonio, TX 78229-3900              gers the disease. However, this is at odds with the tissue
(e-mail: wagnerb@uthscsa.edu).                                                 distributions of gadolinium, particularly because we have yet
F844                                                                                                                         http://www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
              Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 3 of 13

                                               MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS                                                             F845
Table 1. Categorization of MRI contrast agents according to the American College of Radiology and European Medicines
Agency
                                                                                    American College of Radiology

                                                    Group I                                   Group II                                   Group III

European Medicines Agency
  High                                 Gadodiamide, gadopentetate, and
                                         gadoversetamide
  Medium                                                                          Gadobenate and dimeglumine                 Gadofosveset and gadoxetic acid
  Low                                                                             Gadobutrol, gadoteric acid, and
                                                                                    gadoteridol
  Group I agents are associated with the greatest number of nephrogenic systemic fibrosis cases. Group II agents are associated with few (if any) unconfounded
cases. Group III includes agents that have recently appeared on the market. Data are from Refs. 5 and 10a.


to see liver involvement, an organ that accumulates gadolinium                  nyltetrazolium bromide (MTT) was followed by a 4-h incubation per
to a high degree and one with a great mass of phagocytic cells;                 the manufacture’s protocol (Sigma, St. Louis, MO).
this should promote the liberation of gadolinium from chelates                  Animals
at this site, and, therefore, this organ should be a principle
organ affected in NSF. Because there was no liver pathology,                       Female Fischer 344 rats underwent 5/6 nephrectomy at 8 wk of age
it was decided to quantify gadolinium deposition in the skin,                   followed by 2 wk of acclimation. Experimental animals received MRI
muscle, spleen, kidney, and liver in MRI contrast-induced                       contrast (gadodiamide, n ⫽ 6; gadoteridol, n ⫽ 3) at 2.5 mmol/kg ip
systemic fibrosis and correlate the organ accumulation of                       (1 dose daily to a total of 20 doses over the 4-wk period). Experi-
                                                                                mental procedures and protocols were in accordance with the National
gadolinium with tissue histology. Furthermore, the same con-                    Institutes of Health (NIH) Guide for the Care and Use of Laboratory
ditions that were used to induce skin fibrosis were compared                    Animals and were approved by the Institutional Animal Care and Use
between low- and high-Ktherm contrast agents (gadodiamide                       Committee.
and gadoteridol, respectively).
   Gadolinium has been detected in the tissues of subjects                      Immunofluorescence
exposed to MRI contrast, with high levels in afflicted patients                    Quiescent HFFs grown on Permanox-chambered slides were
(7, 14, 29). Because scanning electron microscopes equipped                     treated with gadodiamide (0.2 mM) for 48 h, fixed with ice-cold
with energy-dispersive X-ray spectrographic (EDS) detectors                     methanol, and washed. Transforming growth factor (TGF)-␤ (2 ng/
have been used to analyze human tissue specimens for gado-                      ml) was used as a positive control. Primary antibody was Cy3-
linium (32), this technique was used in comparing tissues from                  conjugated anti-␣-smooth muscle actin (␣-SMA; 1:100 dilution), and
animals treated with low- or high-Ktherm MRI contrast agents to                 coverslips were adhered with SlowFade Gold antifade reagent with
correlate with the extent of disease.                                           4=,6-diamidino-2-phenylindole (Molecular Probes); the exposure time
                                                                                (Cy3) was 200 ms. For in vivo experiments, frozen sections were
MATERIALS AND METHODS                                                           stained with the indicated primary antibodies. This was followed by
                                                                                Cy3-conjugated secondary antibody (red). Coverslips were fixed us-
Cell Culture, DNA Synthesis, and Toxicity Assay                                 ing SlowFade Gold with 4=,6-diamidino-2-phenylindole (Molecular
   Human foreskin fibroblasts (HFFs) were kindly provided by Hanna              Probes) to stain the nuclei (blue), and photographs were taken at ⫻10.
E. Abboud (Division of Nephrology, University of Texas Health                   Antibodies against ␣-SMA were from Sigma, CD34 and procollagen
Science Center at San Antonio). Gadodiamide (Omniscan) was pur-                 type I were from Santa Cruz Biotechnology, and TGF-␤ and factor
chased from General Electric Healthcare (Little Chalfont, UK), and              XIIIa were from Abcam (Cambridge, MA).
gadoteridol (ProHance) was purchased from Bracco Pharma (Milan,                 Histology
Italy). Twenty-four-well dishes were seeded with 50,000 cells/well
and incubated for 48 h (12). Monolayers were washed and incubated                  Midline, posterior, dorsal skin was obtained and processed as
for another 48 h in serum-deprived medium. Cells were treated with              previously described (39). The kidney, liver, gastrocnemius skeletal
the indicated doses of MRI contrast and pulsed with [3H]thymidine               muscle, and spleen were sliced into equal sections. One section each
for 24 h. DNA synthesis was measured as [3H]thymidine incorpora-                was flash frozen for immunohistochemistry, flash frozen for immu-
tion in the tricarboxylic acid precipitate. For toxicity assays, cells          noblot, and fixed in 10% neutral-buffered formalin (Richard-Allan
were seeded in 96-well dishes, serum deprived for 48 h, and treated             Scientific, Kalamazoo, MI) overnight. These formalin-fixed organ
with the indicated substances using 800 ␮M H2O2 as a positive                   sections were desiccated in 70% ethanol the following day. Skin was
control. The addition of 3-(4,5-dimethylthiazol-2-yl)-2,5-diphe-                mounted edge on in cassettes. Paraffin-embedded tissues were stained


Table 2. Characteristics of the MRI contrasts used in this study
                                                                                                  Clearance, ml·min⫺1·kg⫺1

                                                                Vd, ml/kg                     Renal                       Plasma                     Log(Ktherm)

Gadodiamide                   Gd DTPA-BMA                      200 ⫾ 61                       1.7                          1.8                          16.9
Gadoteridol                   Gd DOTA                          204 ⫾ 58                   1.41 ⫾ 0.33                  1.5 ⫾ 0.35                       23.8
   Data are from Refs. 4 and 28). Vd, volume of distribution; DTPA, diethylene tiramine pentaacetic acid; DOTA, 1,4,7,10-tetraazacyclododecane-1,4,7,10-
tetraacetic acid; Ktherm, thermodynamic equilibrium constant.

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
             Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 4 of 13

F846                                        MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS

with trichrome and hematoxylin and eosin (Department of Pathology,
University of Texas Health Science Center at San Antonio).
Immunohistochemistry
   Five-micrometer-thick sections of frozen skin were air dried for 1
h, fixed in cold acetone for 10 min, air dried, rehydrated in Tris-
buffered saline (TBS) for 15 min, peroxidase blocked (Peroxidazed 1,
Biocare Medical, Concord, CA) for 6 min, rinsed three times with
TBS, blocked (Background Sniper, Biocare Medical) for 20 min, and
incubated with rabbit fibronectin antibody (1:800, Sigma-Aldrich)
overnight. Tissue was rinsed with TBS, stained with horseradish
peroxidase-conjugated secondary antibody (Rabbit-on-Rodent HRP-
Polymer, Biocare) for 20 min, washed with TBS, and stained with
chromagen (Betazoid DAB, Biocare) for 1–2.5 min. The reaction
stopped with TBS, and the tissue was washed, counterstained with
hematoxylin for 1–2 min, rinsed, and then mounted. Photographs were
taken using a light microscope (Imager.A1, Carl Zeiss, Oberkochen,
Germany).
EDS
   Formalin-fixed and embedded tissues (e.g., the skin, spleen, and
liver) were analyzed with scanning electron microscopy equipped
with an EDS silicone detector (Genesis, EDAX, Mahwah, NJ). Spec-
tra were obtained under low vacuum (30 Pa) at ⫻600 with a 10-mm
working distance and 20-kV accelerating voltage. The estimated
gadolinium content was compared.
Immunoblot analysis
   Fibronectin antibody was from Sigma-Aldrich. GAPDH antibody
was from Santa Cruz Biotechnology. Collagen type IV and TGF-␤
antibodies were from Abcam. Pixel densitometry was measured using
the gel analysis tool with ImageJ (1.45s, NIH).
Statistical Analysis                                                       Fig. 1. Effects of gadodiamide on cultured fibroblasts. A: gadodiamide induced
                                                                           fibronectin synthesis. Quiescent fibroblasts were treated for 24 h with the
   Results are expressed as means ⫾ SE. Experiments were performed         indicated concentrations of gadodiamide and fibronectin and assessed by
at least three times and compared using one-way ANOVA with a               immunoblot analysis. B; gadodiamide stimulated fibronectin generation at 24
Tukey post hoc test.                                                       and 48 h. Quiescent cells were treated with 0.2 mM gadodiamide, and
                                                                           immunoblot analysis was performed. C: effect of gadodiamide on fibronectin
RESULTS                                                                    synthesis and ␣-smooth muscle actin (␣-SMA) expression in fibroblasts.
                                                                           Quiescent cells were treated with gadodiamide (0.2 mM) or transforming
In Vitro Experiments                                                       growth factor (TGF)-␤ (2 ng/ml). Immunofluorescence was conducted for the
                                                                           indicated antibodies (Cy3-conjugated secondary antibodies). Original magni-
   Gadodiamide induces fibronectin expression in cultured                  fication: ⫻10 for fibronectin and ⫻20 for ␣-SMA.
fibroblasts. Differentiated myofibroblasts express ␣-SMA-rich
stress fibers (6, 11, 34). Therefore, the effect of gadodiamide
on fibronectin and ␣-SMA expression in cultured HFFs was                   Because mild toxicity of a compound can stimulate mitogen-
investigated (Fig. 1). Quiescent HFFs were treated with in-                esis by cellular lysis and the subsequent release of cytokines
creasing doses of gadodiamide for 24 h, and fibronectin accu-              and growth factors, the toxicities of these compounds were
mulation was assessed by immunoblot (Fig. 1A). Peak expres-                compared with a MTT incorporation assay (Fig. 2C). Only
sion was with a clinically relevant dose of 0.2 mM. This was               gadoteridol demonstrated dose-dependent cytotoxicity. With
the concentration used for all in vitro experiments reported               24 h of treatment, gadoteridol induced a milder accumulation
here unless otherwise noted. Fibronectin accumulation was                  of collagen and fibronectin (Fig. 2D). These data indicate that
notable after 24 and 48 h of treatment (Fig. 1B). Fibronectin              a low-Ktherm MRI contrast agent has comparable effects to a
and the formation of ␣-SMA-rich stress fibers was assessed by              high-Ktherm MRI contrast agent (gadoteridol) with respect to
immunofluorescent microscopy. Gadodiamide was a potent                     DNA synthesis and toxicity. That gadodiamide promoted the
stimulant for fibronectin accumulation and ␣-SMA-rich stress               accumulation of fibronectin and collagen to a greater degree
fiber expression in vitro (Fig. 1C).                                       than gadoteridol, however, supports the free gadolinium hy-
   Other than fibronectin expression, gadodiamide and gadoteri-            pothesis, i.e., that Gd3⫹ liberated from the chelate is one
dol have neglible biological effects on cultured fibroblasts. Some         pathogenic mechanism of MRI contrast-induced fibrosis.
have assumed that the biological effect of high-Ktherm chelates               Confirmation of gadolinium detection using EDS. Elements
is minimal. Therefore, the effects of gadoteridol (high Ktherm)            have specific profiles that can be detected and quantified using
was compared with those of gadodiamide (low Ktherm; Fig. 2A).              EDS (Fig. 3A). The presence of gadolinium was examined in
In quiescent cells, gadodiamide induced DNA synthesis at only              organs of contrast-treated animals. To verify that gadolinium
a low dose, whereas gadoteridol was without effect (Fig. 2B).              could be detected using EDS, increasing quantities (0 –10%)

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
            Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 5 of 13

                                           MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS                                                          F847


                                                                                                      Fig. 2. Differential effects of low- and high-
                                                                                                      thermodynamic stability constant (Ktherm) MRI
                                                                                                      contrast on cultured fibroblasts. A: comparison
                                                                                                      of gadodiamide and gadoteridol with respect to
                                                                                                      thermodynamic stabilities. Gadodiamide and
                                                                                                      gadoteridol differ with respect to their affinities
                                                                                                      to associate with cations, and these physical
                                                                                                      properties can be measured by Ktherm. Log-
                                                                                                      (Ktherm) values for Gd2⫹, Ca2⫹, Cu2⫹, and Zn2⫹
                                                                                                      for gadodiamide and gadoteridol are shown with
                                                                                                      each radar plot. Each axis ranges from 0 to 25 in
                                                                                                      5-unit increments [log(Ktherm) of the ligand].
                                                                                                      Data from Ref. 26. These agents are at the
                                                                                                      opposite ends of the spectrum with respect to
                                                                                                      Gd2⫹ affinity. B: DNA synthesis was assessed
                                                                                                      by [3H]thymidine incorporation in quiescent hu-
                                                                                                      man foreskin fibroblasts (HFFs). Cells were
                                                                                                      treated for 24 h and pulsed at the time of treat-
                                                                                                      ment as previously described (38). C: gadodi-
                                                                                                      amide demonstrated no cellular toxicity in vitro.
                                                                                                      Cells were treated for 4 h, and toxicity was
                                                                                                      assessed by MTT incorporation. H2O2 (800 ␮M)
                                                                                                      was used as a positive control. ***P ⬍ 0.001
                                                                                                      with respect to control by one-way ANOVA and
                                                                                                      Tukey post hoc analysis. D: MRI contrast led to
                                                                                                      increased collagen type IV and fibronectin ac-
                                                                                                      cumulation in vitro. Quiescent HFFs were
                                                                                                      treated for 48 h with the indicated contrast (0.2
                                                                                                      mM), and immunoblot analysis was performed.
                                                                                                      Bar plots show the pixel densities of each group
                                                                                                      relative to the loading control in arbitrary units.
                                                                                                      *P ⬍ 0.05 compared with control by one-way
                                                                                                      ANOVA and Tukey post hoc test.




of gadodiamide in agarose were examined (Fig. 3B). Peaks                  dermis with respect to control (Fig. 5C). The accumulation of
in the M and L regions correlated with contrast concentra-                fibronectin and basement membrane collagen type IV was
tion (Fig. 3C).                                                           assessed in homogenized skin with immunoblot analysis. Fi-
                                                                          bronectin and collagen type IV expression tended to be higher
In Vivo Experiments                                                       in the skin of MRI contrast-treated animals (Fig. 5D). TGF-␤1
   A comparison of gadodiamide- and gadoteridol-treated                   expression was increased in the MRI contrast-treated animal
Fisher 344 rats with 5/6 nephrectomy was conducted (Fig. 4).              dermis, as detected by immunofluorescence (Fig. 6A). Of note,
The doses were the same as used in the original rodent model              skin from the gadoteridol-treated group demonstrated greater
of NSF (31) and that used in vitro (39). Weights did not differ           TGF-␤ protein than the control group at the 4-wk time point
from control paired animals throughout the 4 wk of treatment              (Fig. 6B). In total, these data demonstrate that although the
(Fig. 4A). In contrast to gadodiamide-treated animals, gadoteri-          histological differences between gadoteridol-treated and con-
dol-treated animals did not demonstrate chromodacryorrhea.                trol animals are subtle, there are early markers of fibrosis even
After 4 wk, animals were killed and tissues were collected.               with this high-Ktherm contrast agent.
Skin fold thicknesses was increased in gadodiamide-treated                   Fibrocyte markers are induced by MRI contrast in skin.
animals, whereas gadoteridol had no effect (Fig. 4B). The                 Because of the symmetric nature of the disease, the rapid
thickness of the epidermal layer was only increased in gado-              development of lesions, the absence of mitotic figures among
diamide-treated animals (Figs. 4C and 5A). Unlike gadodi-                 the numerous spindle-shaped cells (resembling wound heal-
amide, gadoteridol did not induce dermal hypercellularity                 ing), and the cell markers CD34 and procollagen type I, it has
(Figs. 4C and 5B).                                                        been hypothesized that the fibrosis is mediated by circulating
   In fibrosis, TGF-␤1 is pivotal (18). TGF-␤ has also been               fibrocytes (8). Therefore, the expression of these and ␣-SMA-
postulated as a trigger for fibrocyte differentiation (1) and as a        rich activated myofibroblasts in the dermis in MRI contrast-
mediator of NSF (16). Gadodiamide administration has been                 treated rats was examined (Fig. 7). Regardless of the MRI
associated with an increase of TGF-␤ mRNA (25). It has been               contrast, there was an increase in ␣-SMA-expressing myofi-
reported that there is a massive increase in TGF-␤1 transcript            broblasts. Furthermore, both procollagen type I and CD34 were
(16) and protein expression (21) in affected skin. Therefore, the         increased with respect to control (Fig. 7, A and B). The
expression of fibronectin and TGF-␤1 was examined (Figs. 5                histology of NSF-afflicted skin was also remarkable for in-
and 6, respectively). After 4 wk of treatment, both gadodi-               creased cellularity, with factor XIIIa⫹ dendritic cells (9, 19). In
amide and gadoteridol induced fibronectin accumulation in the             experimental animals, factor XIIIa was increased in the dermis

                                     AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                      Copyright © 2014 American Physiological Society. All rights reserved.
               Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 6 of 13

F848                                            MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS




Fig. 3. Energy-dispersive X-ray spectroscopy (EDS) of physiological elements
with respect to gadolinium. A: gadolinium has a unique spectral signature
compared with all physiological elements by EDS. Shells are successively
filled by electrons for each element, with the innermost being termed K, L, and
M. Excitation of these electrons by EDS results in measurable spectra. Shown
are the energies of the highest spectral peaks (␣) of all elements found in the
human and gadolinium (which is not normally found in tissue). Note that
gadolinium has several specific emission energies that are distinct from normal
biological elements found in vertebrates. These histograms demonstrate sig-
nature K␣ and M␣ emissions. The high L␣ emission for gadolinium with
respect to other elements that can be found in human are suitable for detection
in flash-frozen or fixed and paraffin-embedded tissues. For K␣, the lower
atomic number elements (6C through 34Se) are not labeled, and these comprise
                                                                                  Fig. 4. Comparison of the effects of low- and high-Ktherm MRI contrast in vivo.
the energies ranging from 0 to 10 KeV. For L␣, the high peak represents
                                                                                  Fisher 344 rats with 5/6 nephrectomy were treated with gadodiamide (n ⫽ 6)
elements 23V through 33As. B: detection of gadolinium in MRI contrast-
                                                                                  or gadoteridol (n ⫽ 3) at 2.5 mmol/kg ip for 5 days/wk over a 4-wk period. A:
saturated material by EDS. Increasing amounts of gadodiamide (Omniscan)
                                                                                  there were no significant differences in the weights of treated animals and their
were mixed in agarose and analyzed in low vacuum (30 Pa) with EDS at ⫻600
                                                                                  matched controls (n ⫽ 5 and 2, respectively). B: skin fold thicknesses were
(spot size: 70). Spectra were obtained for 50 live seconds with a silicon drift
                                                                                  measured in triplicate for each animals using digital calipers. C: effects of MRI
detector [Apollo X, AMETEK (EDAX), Berwyn, PA]. The accelerating
                                                                                  contrast on skin histology. Dorsal skin from the lumbar area was fixed
voltage was 25 kV, and the take-off angle was 36.02° (50 live seconds). C: M␣
                                                                                  overnight in 10% neutral-buffered formalin (Richard-Allan Scientific, Kala-
and L␣ data were quantified by Genesis software using the Z (atomic number),
                                                                                  mazoo, MI) followed by 70% ethanol. Tissues were paraffin embedded for
A (absorption), and F (fluorescence) method. ZAF corrections allow calcula-
                                                                                  light microscopic sections. Trichrome-stained skin demonstrated denser colla-
tion of the composition of the sample. Box and whisker plots of the peak-to-
                                                                                  gen in gadodiamide-treated animals. Skin from gadodiamide-treated animals
background ratios (P/B) for gadolinium based on M␣ (left) and L␣ (right) peaks
                                                                                  demonstrated dermal hypercellularity, epidermal thickening, and enlargement
are shown.
                                                                                  of sebocytes. Bars ⫽ 0.1 mm. TC, trichrome.




                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
            Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 7 of 13

                                           MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS                                                       F849




                                                                                                      Fig. 5. Effects of MRI contrast on epidermal
                                                                                                      thickness, dermal cellularity, fibronectin, and
                                                                                                      TGF-␤ expression. A: skin from gadodiamide-
                                                                                                      treated animals demonstrated quantitatively in-
                                                                                                      creased epidermal thickening. Measurements
                                                                                                      were obtained from three different sections of
                                                                                                      skin cut edge on (sextuplicate homogenous epi-
                                                                                                      dermal areas) for control (n ⫽ 7), gadodiamide-
                                                                                                      treated (n ⫽ 6), and gadoteridol-treated (n ⫽ 3)
                                                                                                      groups. B: effect of MRI contrast on dermal
                                                                                                      cellularity. Homogeneous dermal areas from
                                                                                                      each animal were photographed using high-
                                                                                                      power magnification in triplicate. C: skin fi-
                                                                                                      bronectin was increased in the dermis from both
                                                                                                      gadodiamide- and gadoteridol-treated animals,
                                                                                                      as assessed by immunohistochemistry. Bar ⫽
                                                                                                      0.1 mm. D: frozen sections of skin were homog-
                                                                                                      enized in RIPA buffer with inhibtors as previ-
                                                                                                      ously described (38), and proteins were sepa-
                                                                                                      rated by SDS-PAGE. Fibronectin expression
                                                                                                      was increased in both gadodiamide- and gad-
                                                                                                      oteridol-treated animals with respect to control
                                                                                                      animals as assessed by immunoblot analysis.
                                                                                                      Comparisons were performed using one-way
                                                                                                      ANOVA and Tukey post hoc analysis. **P ⬍
                                                                                                      0.01 with respect to the control group; #P ⬍
                                                                                                      0.05 with respect to the gadodiamide-treated
                                                                                                      group.




regardless of the contrast agent (Fig. 7, C and D). In total, these       profound effect on liver histology (33). Therefore, given the
findings demonstrate that both a low- or high-Ktherm contrast             systemic nature of the disease, several organs were examined
agent will lead to evidence of dermal fibrosis, active myofi-             histologically (Fig. 8). Other than the kidney, no differences
broblasts, and increased CD34/factor XIIIa expression. These              were detected at this 4-wk time point. Renal proximal tubules
data are consistent with fibrocyte recruitment.                           from either MRI contrast showed vacuolization. Fibronectin
   Effect of MRI contrast on other organs. NSF is believed to             expression was increased in the kidney of contrast-treated
be a disorder with promiscuous involvement of numerous                    animals (Fig. 9). There was a trend toward higher fibronectin
organs. It has been demonstrated in rodents that MRI contrast             accumulation in the liver from gadodiamide-treated animals.
treatment leads to gadolinium deposition in all tissues, partic-          These data suggest that the skin, although not among the major
ularly the liver. The degree of gadolinium deposition may                 reservoirs of gadolinium accumulation, has a propensity for
correlate with the chemical structure of the chelate. Gadodi-             fibrocyte homing with respect to the other organs examined.
amide-treated mice demonstrate more liver gadolinium com-                    Detection of gadolinium in paraffin-embedded tissues. Gad-
pared with the gadoteridol-treated group (35). In mice with               olinium has been detected in biopsy specimens from NSF-
renal insufficiency, the biodistribution of gadolinium deposi-            afflicted patients by EDS (14). Although the preferential organ
tion is altered where the liver is a substantially larger reservoir       of gadolinium deposition is the liver in rodents (35), there is no
organ, especially with respect to the skin (37). GdCl3 has a              evidence of hepatic disease in animals with renal insufficiency

                                     AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                      Copyright © 2014 American Physiological Society. All rights reserved.
              Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 8 of 13

F850                                         MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS

                                                                                It is difficult to single out particular brands of contrast for
                                                                             precipitating the disease because the relative market shares of
                                                                             each are unknown (22). Given the paucity and quality of
                                                                             strictly observational data, a class effect of gadolinium-based
                                                                             MRI contrast agents has been assumed (2, 17). A meta-analysis
                                                                             has supported the Federal Drug Administration’s original sup-
                                                                             position of a class effect, and all gadolinium-based contrast are
                                                                             assumed to carry some risk of precipitating the disease (2).




Fig. 6. TGF-␤ is increased in skin from MRI contrast-treated animals. A:
frozen skin was sectioned 5 ␮m thick and stained for TGF-␤ followed by
CY3-labeled secondary antibody (red). Coverslips were adhered using a
4=,6-diamidino-2-phenylindole (DAPI)-containing mountant (blue). The der-
mis is shown. Overall magnification: ⫻32. B: TGF-␤1 was increased in skin
from gadoteridol-treated animals. Comparisons were performed using one-way
ANOVA and Tukey post hoc analysis. *P ⬍ 0.05 with respect to the control
group.

(39) (Fig. 8). Dermal disease has been repeatedly demonstrated
in MRI contrast-treated rats (31, 39). If the liberation of Gd3⫹
initiates the disease, then the metal should be found in fibrotic
sites. EDS was conducted (Figs. 10 and 11). In every tissue
examined other than the heart and spleen, gadolinium was
detected in the gadodiamide-treated group. Gadolinium content
was less in the kidney and skin from gadoteridol-treated
animals. These data demonstrate that there are quantifiably
higher amounts of gadolinium in the organs of gadodiamide-
treated animals with respect to gadoteridol. Furthermore, in
these experiments, muscle, skin, and the liver appear to be
large reservoirs for gadolinium.                                             Fig. 7. Fibrocyte markers are increased in the dermis from MRI contrast-
                                                                             treated animals. Dermal cellularity was consistently increased in the dermis of
DISCUSSION
                                                                             gadodiamide-treated animals. A marker of activated fibroblasts, ␣-SMA-
                                                                             expressing stress fibers, was consistently upregulated in both gadodiamide- and
   Gadolinium-based contrast agents are widely used. Other                   gadoteridol-treated animals. This was coexpressed with many fibrocyte mark-
than causing NSF or rare cases of nephrotoxicity, MRI contrast               ers, including procollagen type I (A), CD34 (B), and the clotting factor XIIIa
is considered to be safe (24). Hemodialysis and renal transplant             (C). Original magnification: ⫻32. D: MRI contrast treatment led to the
patients have a high risk of contracting NSF when exposed to                 recruitment of dermal fibrocytes. Expression of the fibrocyte markers ␣-SMA
MRI contrast (20). The largest risk factors for NSF are 1) renal             and factor XIIIa were quantitated from immunofluorescence images and
                                                                             counted in triplicate. Both gadodiamide and gadoteridol were associated with
insufficiency and 2) exposure to MRI contrast. No one has yet                an increase in ␣-SMA-expressing cells with respect to control. HPF, high-
proved that the type of contrast determines whether NSF can be               power field. Comparisons were performed using one-way ANOVA and Tukey
induced.                                                                     post hoc analysis. **P ⬍ 0.01 with respect to the control group.

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
              Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 9 of 13

                                               MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS                                                  F851
                                                                                    Gadodiamide and gadoteridol differ with respect to the
                                                                                 propensity to release gadolinium (26). Whether this metal is
                                                                                 free or complexed with the original chelate in skin lesions has
                                                                                 yet to be determined. Therefore, the transmetallation hypoth-
                                                                                 esis has been noted to be an attractive yet controversial hy-
                                                                                 pothesis (36). Further complicating the free gadolinium theory
                                                                                 of NSF, GdCl3 does not stimulate fibroblast proliferation (10).
                                                                                 In this regard, it has been noted that “a model solely relying on
                                                                                 thermodynamic stability constants and stressing the thermody-
                                                                                 namic selectivity of a ligand for Gd3⫹ over Zn2⫹ is not
                                                                                 supported by the body of animal data and, increasingly, NSF
                                                                                 dataѧrelying on a single physical measurement to predict in
                                                                                 vivo behavior can be naïveѧ” (30).
                                                                                    Gadodiamide does leave 10 times more residual gadolinium
                                                                                 than gadoteridol when rodents with normal renal function are
                                                                                 administered a single dose (35). Gadodiamide (5 mM) does not
                                                                                 differ from any other MRI contrast agent tested with respect to
                                                                                 cytokine/chemokine gene expression or the generation of pro-
                                                                                 inflammatory or profibrotic cytokines or chemokines (40).
                                                                                 Conditioned media from MRI contrast-treated monocytes stim-
                                                                                 ulated collagen and fibronectin production in addition to
                                                                                 ␣-SMA⫹ stress fiber expression regardless of the chelate.
                                                                                 Therefore, the transmetallation hypothesis has not been sup-
                                                                                 ported by prior in vitro experiments (40). Until our study, there
                                                                                 have been no prospective and experimental data to support the
                                                                                 contention that one formulation had less propensity to elicit
                                                                                 NSF than another.
                                                                                    The theory that some MRI contrast chelates are less prone to
                                                                                 elicit NSF than others (gadoteridol Ⰶ gadodiamide) is based on
                                                                                 the affinities each has for gadolinium (27). In a comparison of
                                                                                 wild-type mice with chronic renal insufficiency treated with
                                                                                 three different contrast agents (gadoterate meglumine, gado-
                                                                                 pentetate, and gadodiamide), there was a large accumulation of
                                                                                 labeled gadolinium in every organ tested, regardless of the
                                                                                 chelate (37). The organs serving as the largest reservoirs were
                                                                                 the kidney, liver, and spleen. There was a tendency for the
                                                                                 accumulation of gadolinium in the bone of gadodiamide-
                                                                                 treated mice.
                                                                                    The data in the present study demonstrate that studying the
                                                                                 in vitro actions of MRI contrast does not reveal the complex
                                                                                 multiorgan effects witnessed in NSF. Gadodiamide and gad-
                                                                                 oteridol had negligible differences in DNA synthesis, toxicity,
                                                                                 and apoptosis. Interestingly, gadodiamide did induce more
                                                                                 fibronectin and collagen type IV accumulation in cultured
                                                                                 fibroblasts, properties that correlate directly with the effect
                                                                                 each MRI contrast agent had in the skin in vivo, with gadodi-
                                                                                 amide leading to greater fibrosis than gadoteridol when histol-
                                                                                 ogy, fibronectin accumulation, and cellularity were compared.
                                                                                 Most importantly, this project was the first to use EDS in a
                                                                                 systematic fashion to compare low- and high-Ktherm gadolin-
                                                                                 ium chelates. As predicted by the high thermodynamic stability
                                                                                 hypothesis, gadoteridol led to less gadolinium tissue deposition
Fig. 8. Effects of MRI contrast on tissue histology. After 4 wk of treatment,    and less evidence of histological disease than gadodiamide.
there did not appear to be any differences among control and MRI                    Skin TGF-␤ was detected in the gadoteridol-treated group at
contrast-treated animals with respect to the heart, skeletal muscle, liver, or   the 4-wk end point. Furthermore, fibronectin and collagen type
spleen. Renal histology was notable for proximal tubule vacuolization only       IV levels were elevated in these same animals. Therefore,
in MRI contrast-treated groups. Uniformly, the vacuoles were larger in the
gadodiamide-treated group (n ⫽ 3) compared with the gadoteridol-treated
                                                                                 gadoteridol, when used at the same doses as gadodiamide in
group (n ⫽ 3). Bars ⫽ 0.1 mm. H&E, hematoxylin and eosin; PAS,                   this model, still cannot be considered NSF inert. The dose-
periodic acid-Schiff.                                                            dependent relationship to NSF has been overemphasized. The
                                                                                 threshold of gadolinium exposure is still unknown. Our exper-
                                                                                 iments demonstrate that 1) gadodiamide induces more skin

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
             Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 10 of 13

F852                                           MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS




Fig. 9. Fibronectin expression in nondermal tissues from MRI
contrast-treated animals. Only livers from gadodiamide-treated
animals demonstrated a variable increase in fibronectin accumu-
lation. Comparisons were performed using one-way ANOVA and
Tukey post hoc analysis. **P ⬍ 0.01 with respect to the control
group; #P ⬍ 0.05 with respect to the gadodiamide-treated group.




fibrosis than gadoteridol at the same doses and 2) gadodiamide             in precipitating systemic fibrosis. Despite the histological dif-
leads to a greater accumulation of gadolinium in every organ               ferences between gadoteridol- and gadodiamide-treated ani-
tested, as measured by EDS. This supports the hypothesis that              mals, note that there was more fibronectin accumulation in
the liberation of gadolinium from its chelate is the initial step          organs from gadoteridol-treated animals than in control ani-

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
             Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 11 of 13

                                               MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS                                                          F853




Fig. 10. Effects of MRI contrast on skin gadolinium content as detected by EDS. A: the blocks of paraffin-embedded tissue used for light microscopy (Fig. 4)
were freshly faced (with the control tissues always cut before any tissues from MRI contrast-treated animals) and analyzed using scanning electron microscopy
equipped with EDS. Spectra were obtained for 50 live seconds with a silicone drift detector (accelerating voltage: 20 kV, magnification: ⫻600, and working
distance: 10 mm). Overall magnification: ⫻80 – 85. Bar ⫽ 200 ␮m. B: values are for the weight percentage, GdL␣ spectra, above control. Comparisons were
performed using one-way ANOVA and Tukey post hoc analysis. *P ⬍ 0.05, **P ⬍ 0.01, and ***P ⬍ 0.001 with respect to the control group; ##P ⬍ 0.01 and
###P ⬍ 0.001 with respect to the gadodiamide-treated group.



mals. This suggests that there is low dose threshold for gado-                  both low- and high-Ktherm MRI contrast agents were compared
linium to initiate fibrosis. (Gadolinium was still found in every               in our study. Neither agent demonstrated impressive proprolif-
organ examined from gadoteridol-treated animals.)                               eratory effects on fibroblasts (particularly within the therapeu-
   Because there is controversy about the use of one chelate                    tic ranges), whereas gadoteridol did have dose-dependent tox-
over another, yet no strong (particularly experimental) data to                 icity, as demonstrated by the MTT incorporation assay. Gado-
support this recommendation, the in vitro and in vivo effects of                diamide appears to have more propensity to stimulate both

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
              Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 12 of 13

F854                                              MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS

                                                                                       2. Agarwal R, Brunelli SM, Williams K, Mitchell MD, Feldman HI,
                                                                                          Umscheid CA. Gadolinium-based contrast agents and nephrogenic sys-
                                                                                          temic fibrosis: a systematic review and meta-analysis. Nephrol Dial
                                                                                          Transplant 24: 856 –863, 2009.
                                                                                       4. Aime S, Caravan P. Biodistribution of gadolinium-based contrast agents,
                                                                                          including gadolinium deposition. J Magn Reson Imaging 30: 1259 –1267,
                                                                                          2009.
                                                                                       5. American College of Radiology. ACR Manual on Contrast Media (on-
                                                                                          line). http://www.acr.org/⬃/media/ACR/Documents/PDF/QualitySafety/
                                                                                          Resources/Contrast%20Manual/2013_Contrast_Media.pdf [18 August
                                                                                          2014].
                                                                                       6. Bellini A, Mattoli S. The role of the fibrocyte, a bone marrow-derived
                                                                                          mesenchymal progenitor, in reactive and reparative fibroses. Lab Invest
                                                                                          87: 858 –870, 2007.
                                                                                       7. Boyd AS, Zic JA, Abraham JL. Gadolinium deposition in nephrogenic
                                                                                          fibrosing dermopathy. J Am Acad Dermatol 56: 27–30, 2007.
                                                                                       8. Cowper SE, Bucala R. Nephrogenic fibrosing dermopathy: suspect iden-
Fig. 11. Tissue comparison of the relative quantities of gadolinium detected.             tified, motive unclear. Am J Dermatopathol 25: 358, 2003.
Weight percentages for GdL␣ values (Fig. 10) are shown for each tissue                 9. Cowper SE, Su LD, Bhawan J, Robin HS, LeBoit PE. Nephrogenic
examined. For the kidney, liver, skeletal muscle, and skin, gadolinium was                fibrosing dermopathy. Am J Dermatopathol 23: 383–393, 2001.
detected at higher levels for the gadodiamide-treated group. Although the             10. Edward M, Quinn JA, Mukherjee S, Jensen MB, Jardine AG, Mark PB,
average value was relatively high in the heart from the gadoteridol-treated               Burden AD. Gadodiamide contrast agent ‘activates’ fibroblasts: a possible
group, there was no statistical significance (by one-way ANOVA and Tukey                  cause of nephrogenic systemic fibrosis. J Pathol 214: 584 –593, 2008.
post hoc testing) for any of the outcomes (including the atomic percentage for        10a.European Medicines Agency. Questions and answers on the review of
GdL␣ or GdM␣ weight/atomic percentages).                                                  gadolinium-containing contrast agents (online). http://www.ema.euro-
                                                                                          pa.eu/docs/en_GB/document_library/Referrals_document/gadolinium_31/
                                                                                          WC500015635.pdf; 18 August 2014.
                                                                                      11. Faulkner JL, Szcykalski LM, Springer F, Barnes JL. Origin of inter-
apoptosis and necrosis in these cells. Despite using the same                             stitial fibroblasts in an accelerated model of angiotensin II-induced renal
doses over the same time period, rats treated with gadoteridol                            fibrosis. Am J Pathol 167: 1193–1205, 2005.
                                                                                      12. Gorin Y, Kim NH, Feliers D, Bhandari B, Choudhury GG, Abboud
demonstrated far less dermal cellularity and extracellular ma-                            HE. Angiotensin II activates Akt/protein kinase B by an arachidonic
trix accumulation (fibronectin and collagen type IV) than those                           acid/redox-dependent pathway and independent of phosphoinositide 3-ki-
treated with gadodiamide. That TGF-␤ and fibronectin were                                 nase. FASEB J 15: 1909 –1920, 2001.
greater in several organs from the gadoteridol-treated group                          13. Haylor J, Dencausse A, Vickers M, Nutter F, Jestin G, Slater D, Idee
with respect to the control group does not exonerate gadoteri-                            JM, Morcos S. Nephrogenic gadolinium biodistribution and skin cellu-
                                                                                          larity following a single injection of Omniscan in the rat. Invest Radiol 45:
dol as NSF inert. Therefore, high-Ktherm agents, although                                 507–512, 2010.
supported by this work, should still be reserved until more is                        14. High WA, Ayers RA, Chandler J, Zito G, Cowper SE. Gadolinium is
known about how gadolinium induces the disease. Expert                                    detectable within the tissue of patients with nephrogenic systemic fibrosis.
opinion should be tempered when recommending specific                                     J Am Acad Dermatol 56: 21–26, 2007.
gadolinium chelates over others.                                                      15. Idee JM, Port M, Raynal I, Schaefer M, Le Greneur S, Corot C.
                                                                                          Clinical and biological consequences of transmetallation induced by con-
ACKNOWLEDGMENTS                                                                           trast agents for magnetic resonance imaging: a review. Fundam Clin
                                                                                          Pharmacol 20: 563–576, 2006.
   Muscle slides were reviewed with Dr. James M. Henry (University of Texas           16. Jimenez SA, Artlett CM, Sandorfi N, Derk C, Latinis K, Sawaya H,
Health Science Center at San Antonio). Heart and liver slides were reviewed               Haddad R, Shanahan JC. Dialysis-associated systemic fibrosis (nephro-
with Francis E. Sharkey (University of Texas Health Science Center at San                 genic fibrosing dermopathy): study of inflammatory cells and transforming
Antonio). The authors are indebted to Fredyne Springer for immunofluores-                 growth factor beta1 expression in affected skin. Arthritis Rheum 50:
cence and Aurelie Wauquier for immunohistochemistry.                                      2660 –2666, 2004.
                                                                                      17. Kallen AJ, Jhung MA, Cheng S, Hess T, Turabelidze G, Abramova L,
GRANTS                                                                                    Arduino M, Guarner J, Pollack B, Saab G, Patel PR. Gadolinium-
   This work was supported by a Veterans Administration VISN 17 New                       containing magnetic resonance imaging contrast and nephrogenic sys-
Investigator Award (to B. Wagner), a Veterans Administration Career Devel-                temic fibrosis: a case-control study. Am J Kidney Dis 51: 966 –975, 2008.
opment Award (to B. Wagner), Veterans Administration BLR&D Merit                      18. Kisseleva T, Brenner DA. Mechanisms of fibrogenesis. Exp Biol Med
Review Award I01 BX001958 (to B. Wagner), and National Institute of                       (Maywood) 233: 109 –122, 2008.
Diabetes and Digestive and Kidney Disease Grant DK-102085.                            19. Knopp EA, Cowper SE. Nephrogenic systemic fibrosis: early recognition
                                                                                          and treatment. Semin Dial 21: 123–128, 2008.
DISCLOSURES                                                                           20. Lee CU, Wood CM, Hesley GK, Leung N, Bridges MD, Lund JT, Lee
                                                                                          PU, Pittelkow MR. Large sample of nephrogenic systemic fibrosis cases
   No conflicts of interest, financial or otherwise, are declared by the author(s).       from a single institution. Arch Dermatol 145: 1095–1102, 2009.
                                                                                      21. Mendoza FA, Artlett CM, Sandorfi N, Latinis K, Piera-Velazquez S,
AUTHOR CONTRIBUTIONS                                                                      Jimenez SA. Description of 12 cases of nephrogenic fibrosing dermopathy
   Author contributions: C.D., C.T., and B.W. performed experiments; C.D.,                and review of the literature. Semin Arthritis Rheum 35: 238 –249, 2006.
J.L.B., C.T., and B.W. approved final version of manuscript; J.L.B. and B.W.          22. Penfield JG, Reilly RF. Nephrogenic systemic fibrosis risk: is there a
analyzed data; B.W. conception and design of research; B.W. interpreted                   difference between gadolinium-based contrast agents? Semin Dial 21:
results of experiments; B.W. prepared figures; B.W. drafted manuscript; B.W.              129 –134, 2008.
edited and revised manuscript.                                                        23. Perazella MA. Advanced kidney disease, gadolinium and nephrogenic
                                                                                          systemic fibrosis: the perfect storm. Curr Opin Nephrol Hypertens 18:
REFERENCES                                                                                519 –525, 2009.
                                                                                      24. Perazella MA. Current status of gadolinium toxicity in patients with
 1. Abe R, Donnelly SC, Peng T, Bucala R, Metz CN. Peripheral blood                       kidney disease. Clin J Am Soc Nephrol 4: 461–469, 2009.
    fibrocytes: differentiation pathway and migration to wound sites. J Immu-         25. Pietsch H, Raschke M, Ellinger-Ziegelbauer H, Jost G, Walter J,
    nol 166: 7556 –7562, 2001.                                                            Frenzel T, Lenhard D, Hutter J, Sieber MA. The role of residual

                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
               Case 2:18-cv-01157-DGC Document 191-7 Filed 05/03/19 Page 13 of 13

                                                  MRI CONTRAST, TISSUE GADOLINIUM, AND FIBROSIS                                                             F855
      gadolinium in the induction of nephrogenic systemic fibrosis-like skin        33. Spencer AJ, Wilson SA, Batchelor J, Reid A, Rees J, Harpur E.
      lesions in rats. Invest Radiol 46: 48 –56, 2011.                                  Gadolinium chloride toxicity in the rat. Toxicol Pathol 25: 245–255, 1997.
26.   Port M, Idee JM, Medina C, Robic C, Sabatou M, Corot C. Efficiency,           34. Tomasek JJ, Gabbiani G, Hinz B, Chaponnier C, Brown RA. Myofi-
      thermodynamic and kinetic stability of marketed gadolinium chelates and           broblasts and mechano-regulation of connective tissue remodelling. Nat
      their possible clinical consequences: a critical review. Biometals 21:            Rev Mol Cell Biol 3: 349 –363, 2002.
      469 –490, 2008.                                                               35. Tweedle MF, Wedeking P, Kumar K. Biodistribution of radiolabeled,
27.   Reilly RF. Risk for nephrogenic systemic fibrosis with gadoteridol (Pro-          formulated gadopentetate, gadoteridol, gadoterate, and gadodiamide in
      Hance) in patients who are on long-term hemodialysis. Clin J Am Soc               mice and rats. Invest Radiol 30: 372–380, 1995.
      Nephrol 3: 747–751, 2008.                                                     36. van der Molen AJ. Nephrogenic systemic fibrosis and the role of
28.   Runge VM. Safety of magnetic resonance contrast agents. In: Magnetic              gadolinium contrast media. J Med Imaging Radiat Oncol 52: 339 –350,
      Resonance Procedures: Health Effects and Safety, edited by Shellock FG.           2008.
      Boca Raton, FL: CRC, 2001, p. 241–259.                                        37. Wadas TJ, Sherman CD, Miner JH, Duncan JR, Anderson CJ. The
                                                                                        biodistribution of [153Gd]Gd-labeled magnetic resonance contrast agents
29.   Schroeder JA, Weingart C, Coras B, Hausser I, Reinhold S, Mack M,
                                                                                        in a transgenic mouse model of renal failure differs greatly from control
      Seybold V, Vogt T, Banas B, Hofstaedter F, Kramer BK. Ultrastruc-
                                                                                        mice. Magn Reson Med 64: 1274 –1280, 2010.
      tural evidence of dermal gadolinium deposits in a patient with nephrogenic    38. Wagner B, Ricono JM, Gorin Y, Block K, Arar M, Riley D, Choud-
      systemic fibrosis and end-stage renal disease. Clin J Am Soc Nephrol 3:           hury GG, Abboud HE. Mitogenic signaling via platelet-derived growth
      968 –975, 2008.                                                                   factor ␤ in metanephric mesenchymal cells. J Am Soc Nephrol 18:
30.   Sherry AD, Caravan P, Lenkinski RE. Primer on gadolinium chemistry.               2903–2911, 2007.
      J Magn Reson Imaging 30: 1240 –1248, 2009.                                    39. Wagner B, Tan C, Barnes JL, Ahuja SS, Davis TL, Gorin Y, Jimenez
31.   Sieber MA, Pietsch H, Walter J, Haider W, Frenzel T, Weinmann HJ.                 F. Nephrogenic systemic fibrosis: evidence for bone marrow-derived
      A preclinical study to investigate the development of nephrogenic sys-            fibrocytes in skin, liver, and heart lesions using a 5/6 nephrectomy rodent
      temic fibrosis: a possible role for gadolinium-based contrast media. Invest       model. Am J Pathol 181: 1941–1952, 2012.
      Radiol 43: 65–75, 2008.                                                       40. Wermuth PJ, Jimenez SA. Induction of a type I interferon signature in
32.   Singh M, Davenport A, Clatworthy I, Lewin J, Deroide F, Hubbard V,                normal human monocytes by gadolinium-based contrast agents: compar-
      Rustin MH. A follow-up of four cases of nephrogenic systemic fibrosis:            ison of linear and macrocyclic agents. Clin Exp Immunol 175: 113–125,
      is gadolinium the specific trigger? Br J Dermatol 158: 1358 –1362, 2008.          2014.




                                      AJP-Renal Physiol • doi:10.1152/ajprenal.00379.2014 • www.ajprenal.org
 Downloaded from www.physiology.org/journal/ajprenal by ${individualUser.givenNames} ${individualUser.surname} (206.192.168.020) on August 6, 2018.
                                       Copyright © 2014 American Physiological Society. All rights reserved.
